DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 10/14/2021 have been entered.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “the one or both of the energy storage device and the energy dissipation device located outside the rotating system” appears that it should recite - - the one or more vibration-damping and/or vibration-attenuating elements outside the rotating system - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017125221 A1 (“WO ‘221”).
WO ‘221 discloses:
Regarding claim 11:
A torsional vibration damper (30) or torsional vibration attenuator, comprising: 

a secondary mass (5) which is movable relative to the primary mass (¶ [0020], “rotating mass arrangement 40 here consists of a primary inertia element 4 and a second inertia element 5, both of which are rotatable with respect to one another. . . .”), and having a sub-assembly (50) for vibration damping and/or vibration attenuation of a relative movement between the primary mass and the secondary mass (¶ [0020], “the torsional vibration damping arrangement 30 consists primarily of . . . a damping arrangement 50 that is not rotatable about the axis of rotation A” ), wherein 
the sub-assembly for vibration damping and/or vibration attenuation of the relative movement between the primary mass and the secondary mass is constructed partially outside the rotating system of the torsional vibration damper or torsional vibration attenuator at a location which does not rotate with the rotating system (FIG. 1 depicts damping sub-assembly 50 being separate from the masses 4, 5; see also ¶ [¶ [0020], “the torsional vibration damping arrangement 30 consists primarily of . . . a damping arrangement 50 that is not rotatable about the axis of rotation A” [emphasis]),
the sub-assembly includes, as part of the rotating system, one or more fluid- filled chambers (61) having a volume which is changeable in response to the relative movement between the primary mass and secondary mass (¶ [0020], “the primary inertia element 4 now rotates to the secondary inertia element 5, the displacement piston 62 moves into the working space 61 and displaces an active medium 63 located in the working space 61, which is primarily a fluid. . . .”),
 a change in the volume of the one or more fluid-filled chambers results in movement of a fluid between the fluid-filled chambers of the rotating system and one or more lines (8, 9; FIG. 1) of the sub-assembly outside the rotating system which do not rotate with the rotating system (¶ [0020], “The displaced active medium 63 is conducted through a connecting line 8 connected to the working chamber 
 the sub-assembly includes one or more vibration-damping and/or vibration- attenuating elements outside the rotating system which do not rotate with the rotating system (¶ [0020], “the torsional vibration damping arrangement 30 consists primarily of . . . a damping arrangement 50 that is not rotatable about the axis of rotation A, but is stationary, for example in a trunk of a motor vehicle, not shown here”), 
the one or more vibration-damping and/or vibration-attenuating elements outside the rotating system which do not rotate with the rotating system include at least one hydraulic cylinder (15; FIG. 1), and each of the one or more lines is connected to a respective hydraulic connection (¶ [0020], “a connecting line 8 connected to the working chamber 61 of the displacement unit 6 to a working chamber 71 with a volume V2 of a slave cylinder 15) of the at least one hydraulic cylinder such that the fluid movement in the one or more lines causes a piston (72) in the at least one hydraulic cylinder to move (¶ [0020], “If the active medium 63 is now displaced in the working chamber 61, it reaches the working chamber 71 of the slave cylinder 15 via the connecting line 8 and displaces the displacement piston 72, which in turn controls the damper mass arrangement 28.”)
Regarding claim 16:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 14, wherein the one or more vibration-damping and/or vibration-attenuating elements comprise, outside the rotating system, at least one potential energy store (21) connected to the piston of the at least one hydraulic cylinder (¶ [0020], “displacement piston 72 is connected to a damper mass 17 by means of a rigidity arrangement 16, which is designed here as an energy store 21 in the form of a steel spring”).
Regarding claim 17:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 14, wherein the one or more vibration-damping elements comprise outside the rotating system at least one damping 
Regarding claim 18:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 14, wherein the one or more vibration-damping or vibration-attenuating elements comprise, outside the rotating system, at least one actively operating device (10, 12; ¶ [0021], “A supply pump 12, for example an oil pressure pump or a compressor, is used to compensate for leaks or also to actively superimpose a periodic pressure curve, which preferably acts in phase opposition. For this, however, a control unit 10 is required, which is in operative connection with the active medium 63 and can influence the pressure of the active medium.”)
Regarding claim 19:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 18, wherein the at least one actively operating device is a controllable pump (12; ¶ [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 14, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007092708 A1 (“WO ‘708”) in view of WO ‘221.
WO ‘221 discloses:
Regarding claim 11:
A torsional vibration damper (damper depicted in FIG. 12) or torsional vibration attenuator, comprising: 
a rotating system having a primary mass (3) which is arranged on a rotatable shaft (pg. 5, ll. 16-17, “a rotor 3 attached to a rotating shaft”) of a motor (pg. 7, ll. 6-7, “The torsional pump of the above embodiments may also be used or applied to an engine or transmission of an automobile”), 
a secondary mass (1) which is movable relative to the primary mass (pg. 5, ll. 17-19, “The inertia ring 1b has the necessary mass to delay or lag the motion of the ring so that there is relative motion between the rotor 3 and the housing 1a”), and having a sub-assembly for vibration damping and/or vibration attenuation of a relative movement between the primary mass and the secondary mass (pg. 7, ll. 8-16, “The torsional pumps of the above embodiments may be used as a friction type damper to prevent or help decrease crankshaft resonance. By taking some of the energy from the rotating or non-rotating shaft 22, and converting it to high pressure, the shaft torsional excitation can be reduced as shown in Figure 3. The pump can take the energy from the shaft 22 by adjusting the output pressure or flow out of line 9 or adjusting the flow rate of fluid into the pump from the pump supply 8. By using the torsional pump as a damper, the torsional vibration damper on a conventional rotating or non-rotating shaft may be eliminated and torsional vibration can be controlled over the entire speed range rather then just at the crankshaft resonance speed”), wherein 
the sub-assembly includes, as part of the rotating system, one or more fluid- filled chambers (2, 4) having a volume which is changeable in response to the relative movement between the primary mass and secondary mass (pg. 6, ll. 17-23, “When the shaft's torsional energy is positive, as shown in Figure 12, oil 
 a change in the volume of the one or more fluid-filled chambers results in movement of a fluid between the fluid-filled chambers of the rotating system and one or more lines (9, 30d; FIG. 12) of the sub-assembly (pg. 6, ll. 17-22, “When the shaft's torsional energy is positive, as shown in Figure 12, oil or hydraulic fluid is pushed out of the retard chamber 4 into line 13 and through outlet check valve 7 to line 10 and line 9 and an accumulator (not shown) prior to entering the regulator valve 3”),
 the sub-assembly includes one or more vibration-damping and/or vibration- attenuating elements outside the rotating system which do not rotate with the rotating system (¶ [0020], “the torsional vibration damping arrangement 30 consists primarily of . . . a damping arrangement 50 that is not rotatable about the axis of rotation A, but is stationary, for example in a trunk of a motor vehicle, not shown here”), 
the one or more vibration-damping and/or vibration-attenuating elements include at least one hydraulic cylinder (30e; FIG. 12), and each of the one or more lines is connected to a respective hydraulic connection of the at least one hydraulic cylinder such that the fluid movement in the one or more lines causes a piston in the at least one hydraulic cylinder to move (pg. 6, ll. 11-13, “pg. 6, ll. 17-23, “When the shaft's torsional energy is positive, as shown in Figure 12, oil or hydraulic fluid is pushed out of the retard chamber 4 into line 13 and through outlet check valve 7 to line 10 and line 9 and an accumulator (not shown) prior to entering the regulator valve 3”).
Although WO ‘708 teaches the sub-assembly including the cylinder 30e and piston 31a, 31b being located downstream of the “output flow line 9”, it does not expressly disclose that the sub-assembly for vibration damping and/or vibration attenuation of the relative movement between the primary mass and the secondary mass is constructed partially outside the rotating system of the torsional vibration damper or torsional vibration attenuator at a location which does not rotate with the rotating system, a change in the volume of the one or more fluid-filled chambers results in movement of a fluid between the 
WO ‘221 teaches the sub-assembly for vibration damping and/or vibration attenuation of the relative movement between the primary mass and the secondary mass is constructed partially outside the rotating system of the torsional vibration damper or torsional vibration attenuator at a location which does not rotate with the rotating system (FIG. 1 depicts damping sub-assembly 50 being separate from the masses 4, 5; see also ¶ [¶ [0020], “the torsional vibration damping arrangement 30 consists primarily of . . . a damping arrangement 50 that is not rotatable about the axis of rotation A” [emphasis]), a change in the volume of the one or more fluid-filled chambers results in movement of a fluid between the fluid-filled chambers of the rotating system and one or more lines (8, 9; FIG. 1) of the sub-assembly outside the rotating system which do not rotate with the rotating system (¶ [0020], “The displaced active medium 63 is conducted through a connecting line 8 connected to the working chamber 61 of the displacement unit 6 to a working chamber 71 with a volume V2 of a slave cylinder 15 of the damping arrangement 50. The connecting line 8 is divided by a rotary feedthrough 9 into a rotatable part and a fixed part, since the displacement unit 6 can be rotated about the axis of rotation A, but the slave cylinder 15 is stationary and therefore cannot be rotated about the axis of rotation A”), the one or more vibration-damping and/or vibration-attenuating elements outside the rotating system which do not rotate with the rotating system include at least one hydraulic cylinder (15; FIG. 1) for the purpose of outsourcing the damping system from the rotating system so as to reducing the mass moment of inertia of the rotating system (¶ [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify WO ‘708 such that the sub-assembly for vibration damping and/or vibration attenuation of the relative movement between the primary mass and the secondary mass is constructed partially outside the rotating system of the torsional vibration damper or torsional vibration attenuator at a location which does not rotate with the rotating system, a change in the volume of the one 
WO ‘708 as modified above further teaches the following:
Regarding claim 14:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 11, wherein the one or both of the energy storage device and the energy dissipation device located outside of the rotating system and the at least one hydraulic cylinder feedback a vibration-damping or vibration-attenuating action via the one or more lines into the rotating system (via pump supply 8; pg. 6, ll. 17-23, “When the shaft's torsional energy is positive, as shown in Figure 12, oil or hydraulic fluid is pushed out of the retard chamber 4 into line 13 and through outlet check valve 7 to line 10 and line 9 and an accumulator (not shown) prior to entering the regulator valve 30. At the same time, pump supply 8 supplies fluid through line 16 and inlet check valve 14 to line 19 and the advance chamber”).
Regarding claim 20:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 11, wherein the one or more fluid-filled chambers includes two mutually diametrically opposed chambers (2, 4; FIG. 12).
Regarding claim 21:
The torsional vibration damper or torsional vibration attenuator as claimed in claim 20, wherein one or more chambers are sub-divided in each case by radially extending webs (6; pg. 5, l. 19, “rotor 3 has one or more vanes 6”) of a hub portion (3) and radially extending webs (1a) of a damping ring (1b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656